DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/09/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The recitation in claims 21-24 of “a weighted softball training bat” is directed to new matter because the applicant’s originally filed disclosure (claims, specification, drawings filed 12/17/2021) does not disclose a “softball” training bat.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 21-24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “essentially” in claims 1, 6, 9, 11 and 21 is a relative term which renders the claim indefinite. The term “essentially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Nunez in view of Simon (4149723) and Borah (3226120).

	Regarding claim 1, Nunez (Figures 1-12) teaches a weighted training bat comprising: a shaft (Fig. 4 and 12, Part No. 12) including a holding end, a hitting end, and a grip (Fig. 4 and 12, Part No. 10) indicating a hand placement area proximate the holding end; a knob (Fig. 12, Part No. 20) (Col. 5, Lines 5-8) and counter weight (38) (Col. 5, Lines 21-24) attached to the holding end; and a hitting head (Fig. 12, Part No. 72) attached to the shaft proximate to the hitting end, a portion of the hitting head extending outwardly from, essentially perpendicularly to, and past the shaft in a first direction forming a hitting surface (Fig. 10, Part No. 86), wherein the grip indicates a hand holding position on the shaft suitably orienting the hitting surface for striking an incoming ball when the weighted training bat is held.  
 	Nunez does not teach a variable diameter shaft, hand placement indicators indicating a hand placement area proximate to the holding end, a portion of the hitting head forming a flat hitting surface, wherein the hand placement indicators indicate a hand holding position on the variable diameter shaft suitably orienting the flat hitting surface for striking an incoming ball when the weighted training bat is held.
 	Simon (Figures 1-6) teaches a variable diameter shaft (Fig. 1 and 3, Part NO. 14) (Col. 2, Lines 57-60).
 	It is noted that applicant’s specification (para. 0040) discloses: “front face 164 may be a flat circular surface oriented about parallel (within 5 degrees) to the direction the center of the shaft 140 extends. In other embodiments, the front face 164 may have a different shape, such as a square, oval or other shape or may be slightly angled (up to 15 degrees) relative to the direction that the center of the shaft 140 extends.” It is noted that applicant’s specification discloses face of the hitting head can have different shapes so that a flat hitting head is not critical. It would have been obvious to one of ordinary skill in the art to provide Nunez with a portion of the hitting head forming a flat hitting surface as a matter of design choice (See: In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)). The prior art of Borah is also being used to teach a flat hitting head.
 	Borah (Fig. 1-6) teaches a portion of the hitting head forming a flat hitting surface (Col. 1, Lines 8-15).
	It is noted that applicant’s specification (Para. 0027) discloses: “the hand placement indicators may be printed or painted on a grip on the handle area 142, may be indents in the handle area 142, or any other form of indication either visual or by feeling with the hands.”
	It is noted that the claimed hand indicia (the claim recitation of “hand placement indicators indicating a hand placement area proximate to the holding end” and “the hand placement indicators indicate a hand holding position on the variable diameter shaft suitably orienting the flat hitting surface for striking an incoming ball when the weighted training bat is held”) is directed to printed matter. To be given patentable weight, the printed matter and associated product must be in a functional relationship and the functional relationship must be new and unobvious. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated. See Lowry, 32 F.3d at 1584, 32 USPQ2d at 1035 (citing Gulack, 703 F.2d at 1386, 217 USPQ at 404). Where a product merely serves as a support for printed matter, no functional relationship exists. These situations may arise where the claim as a whole is directed towards conveying a message or meaning to a human reader independent of the supporting product. For example, a hatband with images displayed on the hatband but not arranged in any particular sequence was found to only serve as support and display for the printed matter. See Gulack, 703 F.2d at 1386, 217 USPQ at 404. Another example in which a product merely serves as a support would occur for a deck of playing cards having images on each card. See In re Bryan, 323 Fed. App'x 898 (Fed. Cir. 2009) (unpublished). In Bryan the applicant asserted that the printed matter allowed the cards to be "collected, traded, and drawn"; "identify and distinguish one deck of cards from another"; and "enable the card to be traded and blind drawn". However, the court found that these functions do not pertain to the structure of the apparatus and were instead drawn to the method or process of playing a game. See also Ex parte Gwinn, 112 USPQ 439, 446-47 (Bd. Pat. App. & Int. 1955), in which the invention was directed to a set of dice by means of which a game may be played. The claims differed from the prior art solely by the printed matter in the dice. The claims were properly rejected on prior art because there was no new feature of physical structure and no new relation of printed matter to physical structure. In the instant case, there is no new feature of physical structure and no new relation of printed matter to physical structure (the relationship between the printed matter (the indicia in the form of “hand placement indicators”) and the substrate (the bat)) is not new and unobvious) so that the printed matter is not given patentable weight.
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Nunez with a variable diameter shaft as taught by Simon as a means of simple substitution of one known element (an elongate shaft having a hitting head attached) for another  (a tapered shaft having a hitting head attached) to obtain predictable results (an elongate shaft having a hitting head attached for sports playing) (See: KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)), and to provide Nunez with a portion of the hitting head forming a flat hitting surface as taught by Borah as a means of simple substitution of one known element (a cylindrical hitting head having shaped sides) for another  (a cylindrical hitting head having flat sides) to obtain predictable results (a cylindrical hitting head used for sports playing/training) (See: KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).


	Regarding claim 2, the modified Nunez (Figures 1-12) teaches a weighted training bat comprising: a hitting head (Fig. 12, Part No. 72) attached to the shaft proximate to the hitting end, a portion of the hitting head extending outwardly from, essentially perpendicularly to, and past the shaft in a first direction forming a hitting surface (Fig. 10, Part No. 86).
 	The modified Nunez does not teach the portion of the hitting head forming the flat hitting surface comprises the portion of the hitting head forming an essentially circular flat hitting surface.
	Borah (Fig. 1-6) teaches the portion of the hitting head forming the flat hitting surface comprises the portion of the hitting head forming an essentially circular flat hitting surface (Col. 1, Lines 8-15).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Nunez with the portion of the hitting head forming the flat hitting surface comprises the portion of the hitting head forming an essentially circular flat hitting surface as taught by Borah as a means of simple substitution of one known element (a cylindrical hitting head having shaped sides) for another  (a cylindrical hitting head having flat sides) to obtain predictable results (a cylindrical hitting head used for sports playing/training) (See: KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).


	Regarding claim 4, the modified Nunez (Figures 1-12) teaches the hitting surface is angled to a direction a center of which the shaft extends (See fig. 12).
 	The modified Nunez does not teach the flat hitting surface is angled within 5 degrees to a direction a center of which the shaft extends, and a variable diameter shaft.  
	Borah (Fig. 1-6) teaches a flat hitting surface (Col. 1, Lines 8-15) is angled within 5 degrees to a direction a center of which the shaft extends (See fig. 9).
	Simon (Figures 1-6) teaches a variable diameter shaft (Fig. 1 and 3, Part NO. 14) (Col. 2, Lines 57-60).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Nunez with the flat hitting surface is angled within 5 degrees to a direction a center of which the shaft extends as taught by Borah as a means of simple substitution of one known element (a cylindrical hitting head having a shaft angled to hitting sides of the hitting head) for another (a cylindrical hitting head having a shaft parallel to hitting sides of the hitting head) to obtain predictable results (a cylindrical hitting head used for sports playing/training) (See: KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)), and to provide the modified Nunez with a variable diameter shaft as taught by Simon as a means of simple substitution of one known element (an elongate shaft having a hitting head attached) for another  (a tapered shaft having a hitting head attached) to obtain predictable results (an elongate shaft having a hitting head attached for sports playing) (See: KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nunez in view of Simon and Borah, further in view of Patterson (4768785).

	Regarding claim 3, the modified Nunez (Figures 1-12) teaches a weighted training bat comprising: a counter weight (38) (Col. 5, Lines 21-24) attached to the holding end.
 	The modified Nunez does not teach the counterweight is fastened into the holding end by a screw that extends into the knob of the shaft.  
	Patterson (Figures 1-3) teaches the counterweight (23) is fastened into the holding end of the shaft by a screw that extends into the knob (17) of the shaft (Col. 2, Lines 29-39).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Nunez with the counterweight is fastened into the holding end by a screw that extends into the knob of the shaft as taught by Patterson as a means of securely fastening a weight to a knob of a sports stick (Patterson: Col. 2, Lines 29-39).

Claim 5-9 are rejected under 35 U.S.C. 103 as obvious over Nunez in view of Simon and Borah, further in view of Kobayshi (20040204260).

	Regarding claim 5, the modified Nunez (Figures 1-12) teaches a weighted training bat having a knob.
 	The modified Nunez does not teach the hand placement indicators are indented into the shaft above the knob.  
	It is noted that the claim recitation of “the hand placement indicators are indented into the shaft above the knob” is so broad that the recited limitation can be interpreted to be directed to printed matter. To be given patentable weight, the printed matter and associated product must be in a functional relationship and the functional relationship must be new and unobvious. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated. See Lowry, 32 F.3d at 1584, 32 USPQ2d at 1035 (citing Gulack, 703 F.2d at 1386, 217 USPQ at 404). Where a product merely serves as a support for printed matter, no functional relationship exists. In the instant case, there is no new feature of physical structure and no new relation of printed matter to physical structure (the relationship between the printed matter (the indicia in the form of “hand placement indicators”) and the substrate (the bat)) is not new and unobvious) so that the printed matter is not given patentable weight. The prior art of Kobayshi is also being used as an alternative rejection to teach the recited limitation.
	Kobayshi (Figures 1-6) teaches the hand placement indicators (Fig. 2 and 6, Part No. 32-33) are indented into the shaft (Para. 0028-0029).
	It would have been obvious to one of ordinary skill in the art to provide the modified Nunez with the hand indicators are indented into the shaft as taught by Kobayshi as a means of aiding a user to learn how to properly grip a sports training aid shaft (Kobayshi: Para. 0028-0029).


	Regarding claim 6, the modified Nunez (Figures 1-12) teaches the hitting head (12) is cylindrical in shape. 
 	The modified Nunez does not teach the hitting head includes another flat hitting surface which is opposite the flat hitting surface, wherein another portion of the hitting head extending outwardly from, essentially perpendicularly to, and past the variable diameter shaft in a second direction forms the other flat hitting surface.
	Borah (Fig. 1-6) teaches the hitting head includes another flat hitting surface which is opposite the flat hitting surface, wherein another portion of the hitting head extending outwardly from, essentially perpendicularly to, and past the variable diameter shaft in a second direction forms the other flat hitting surface (Col. 1, Lines 8-15).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Nunez with the hitting head includes another flat hitting surface which is opposite the flat hitting surface as taught by Borah as a means of simple substitution of one known element (a cylindrical hitting head having two opposite shaped sides) for another  (a cylindrical hitting head having two opposite flat sides) to obtain predictable results (a cylindrical hitting head used for sports playing/training) (See: KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).

  
	Regarding claim 7, the modified Nunez (Figures 1-12) teaches a weighted training bat having a knob.
 	The modified Nunez does not teach the hand placement indicators include a first alignment line on the variable diameter shaft.  
	Kobayshi (Figures 1-6) teaches the hand placement indicators (Fig. 2 and 6, Part No. 32-33) include a first alignment line on the variable diameter shaft (Para. 0028-0029).
	It would have been obvious to one of ordinary skill in the art to provide the modified Nunez with the hand placement indicators include a first alignment line as taught by Kobayshi as a means of aiding a user to learn how to properly grip a sports training aid shaft (Kobayshi: Para. 0028-0029).


	Regarding claim 8, the modified Nunez (Figures 1-12) teaches a weighted training bat having a knob.
 	The modified Nunez does not teach the hand placement indicators include a pair of second alignment lines on either side of the first alignment line on the variable diameter shaft.  
	Kobayshi (Figures 1-6) teaches the hand placement indicators (Fig. 2 and 6, Part No. 32-33) include a pair of second alignment lines on either side of the first alignment line on the variable diameter shaft (Para. 0028-0029).
	It would have been obvious to one of ordinary skill in the art to provide the modified Nunez with the hand placement indicators include a pair of second alignment lines on either side of the first alignment line as taught by Kobayshi as a means of aiding a user to learn how to properly grip a sports training aid shaft (Kobayshi: Para. 0028-0029).


	Regarding claim 9, the modified Nunez (Figures 1-12) teaches a weighted training bat having a knob.
 	The modified Nunez does not teach the pair of second alignment lines are essentially the same size and are smaller than the first alignment line in at least one dimension.  
	Kobayshi (Figures 1-6) teaches the pair of second alignment lines (Fig. 2 and 6, Part No. 32-33) are essentially the same size (Para. 0028-0029).
 	It is noted that the claim recitation of “the pair of second alignment lines… are smaller than the first alignment line in at least one dimension” is directed to the size of the alignment line relative to each other. It would have been obvious to provide Kobayshi with the pair of second alignment lines are smaller than the first alignment line in at least one dimension as merely changing the size of the alignment line (See: In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955)).
	It would have been obvious to one of ordinary skill in the art to provide the modified Nunez with the pair of second alignment lines are essentially the same size as taught by Kobayshi as a means of aiding a user to learn how to properly grip a sports training aid shaft (Kobayshi: Para. 0028-0029).

 Claim 10 is rejected under 35 U.S.C. 103 as obvious over Nunez in view of Simon, Borah, and Kobayshi, further in view of Gibson (5398930).

	Regarding claim 10, the modified Nunez (Figures 1-12) teaches the hitting head (12) is cylindrical in shape. 
 	The modified Nunez does not teach a left hand palm indicator is positioned 1 inch from the knob and extends 3 inches directly away from the knob, wherein the left hand palm indicator is 10 degrees out of alignment with the flat back hitting surface, wherein a right hand palm indicator is positioned 5-8 inches further from the knob than a left thumb indicator and extends 3 inches away from the knob, wherein the right hand palm indicator is 90 degrees below the left hand palm indicator.  
 	It is noted that the claimed “hand placement indicators” are directed to printed matter (as noted previously in claim 5) and is not given patentable weight, therefore, the location of the hand placement indicators is also not given patentable weight. The prior art of Gibson is also being used as an alternative rejection to teach the hand placement indicators.
	Gibson (Figures 1-20) teaches left hand palm indicators and right hand palm indicators (See Fig. 2-4, 13,-14, 19-20) positioned relative to each other along a sports shaft (Col. 4, Lines 55-68).
	It is note that the claim recitation of “a left hand palm indicator is positioned 1 inch from the knob and extends 3 inches directly away from the knob, wherein the left hand palm indicator is 10 degrees out of alignment with the flat back hitting surface, wherein a right hand palm indicator is positioned 5-8 inches further from the knob than a left thumb indicator and extends 3 inches away from the knob, wherein the right hand palm indicator is 90 degrees below the left hand palm indicator” is directed to the location/position of the indicators and would have been obvious to one ordinary skill in the art as a means of mere rearrangement of parts (i.e. moving the location/position of the indicators of Gibson) (See: In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)).
	It would have been obvious to one of ordinary skill in the art to provide the modified Nunez with left hand palm indicators and right hand palm indicators (See Fig. 2-4, 13,-14, 19-20) positioned relative to each as taught by Gibson as a means of providing depressions or grooves positioned relative to each other on a sports training aid for increasing the gripability of the sports training aid (Gibson: Col. 4, Lines 55-68).

Claims 11-12, 14-15, and 21-24 are rejected under 35 U.S.C. 103 as obvious over Nunez in view Borah.

	Regarding claim 11, Nunez (Figures 1-12) teaches a weighted baseball training bat comprising: a shaft (Fig. 12, Part No. 12) including a holding end, a hitting end, and a grip (10) indicating a hand placement area proximate to the holding end; and a hitting head (Fig. 12, Part No. 72) attached to the shaft proximate to the hitting end, a portion of the hitting head extending outwardly from, essentially perpendicularly to, and past the shaft in a first direction forming a hitting surface, 4Application No. 17/554,033Peffly _NPA_001wherein the grip indicates a position on the shaft for at least one hand suitably orienting the hitting surface for striking an incoming ball when the weighted training baseball bat is held.  
 	Nunez does not teach hand placement indicators, a portion of the hitting head forming a flat hitting surface, the hand placement indicators indicate a position on the shaft for at least one hand suitably orienting the flat hitting surface for striking an incoming ball when the weighted training baseball bat is held.
	It is noted that applicant’s specification (Para. 0027) discloses: “the hand placement indicators may be printed or painted on a grip on the handle area 142, may be indents in the handle area 142, or any other form of indication either visual or by feeling with the hands.”
	It is noted that the claimed hand indicia (the claim recitation of “hand placement indicators indicating a hand placement area proximate to the holding end” and “the hand placement indicators indicate a position on the shaft for at least one hand suitably orienting the flat hitting surface for striking an incoming ball when the weighted training baseball bat is held”) is directed to printed matter. To be given patentable weight, the printed matter and associated product must be in a functional relationship and the functional relationship must be new and unobvious. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated. See Lowry, 32 F.3d at 1584, 32 USPQ2d at 1035 (citing Gulack, 703 F.2d at 1386, 217 USPQ at 404). Where a product merely serves as a support for printed matter, no functional relationship exists. In the instant case, there is no new feature of physical structure and no new relation of printed matter to physical structure (the relationship between the printed matter (the indicia in the form of “hand placement indicators”) and the substrate (the bat)) is not new and unobvious so that the printed matter is not given patentable weight.
	It is noted that applicant’s specification (para. 0040) discloses: “front face 164 may be a flat circular surface oriented about parallel (within 5 degrees) to the direction the center of the shaft 140 extends. In other embodiments, the front face 164 may have a different shape, such as a square, oval or other shape or may be slightly angled (up to 15 degrees) relative to the direction that the center of the shaft 140 extends.” It is noted that applicant’s specification discloses face of the hitting head can have different shapes so that a flat hitting head is not critical. It would have been obvious to one of ordinary skill in the art to provide Nunez with a portion of the hitting head forming a flat hitting surface as a matter of design choice (See: In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)). The prior art of Borah is also being used to teach a flat hitting head.
	Borah (Fig. 1-6) teaches a portion of the hitting head forming a flat hitting surface (Col. 1, Lines 8-15).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Nunez with a portion of the hitting head forming a flat hitting surface as taught by Borah as a means of simple substitution of one known element (a cylindrical hitting head having shaped sides) for another  (a cylindrical hitting head having flat sides) to obtain predictable results (a cylindrical hitting head used for sports playing/training) (See: KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).


	Regarding claim 12, the modified Nunez (Figures 1-12) teaches a counterweight (Fig. 12, Part No. 38) attached to the holding end and wherein the counterweight (38) extends into the holding end.  


	Regarding claim 14, the modified Nunez (Figures 1-12) teaches a weighted baseball training bat comprising: a shaft (Fig. 12, Part No. 12), a grip (10), a knob (20); and a hitting head (Fig. 12, Part No. 72) attached to the shaft proximate to the hitting end.
 	The modified Nunez does not teach a dial used to supplement hand positioning on the training bat, the dial including a plurality of lines extending along the variable diameter shaft in a direction between a knob to the hitting head, wherein the dial includes three lines wherein a center of the three lines is aligned opposite from the flat hitting surface.  
	It is noted that the recitation in claim 14 of “a dial used to supplement hand positioning on the training bat, the dial including a plurality of lines extending along the variable diameter shaft in a direction between a knob to the hitting head, wherein the dial includes three lines wherein a center of the three lines is aligned opposite from the flat hitting surface” is directed to printed matter. To be given patentable weight, the printed matter and associated product must be in a functional relationship and the functional relationship must be new and unobvious. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated. See Lowry, 32 F.3d at 1584, 32 USPQ2d at 1035 (citing Gulack, 703 F.2d at 1386, 217 USPQ at 404). Where a product merely serves as a support for printed matter, no functional relationship exists. In the instant case, there is no new feature of physical structure and no new relation of printed matter to physical structure (the relationship between the printed matter (the indicia in the form of “a dial”) and the substrate (the bat) is not new and unobvious so that the printed matter is not given patentable weight. 


	Regarding claim 15, the modified Nunez (Figures 1-12) teaches a weighted baseball training bat comprising: a shaft (Fig. 12, Part No. 12), a grip (10), a knob (20); and a hitting head (Fig. 12, Part No. 72) attached to the shaft proximate to the hitting end.
 	The modified Nunez does not teach hand placement indicators includes a left hand palm and a right hand palm indicator, wherein the left hand palm indictor is positioned a distance from a knob and extends directly away 5Application No. 17/554,033Peffly _NPA_001 from the knob, wherein a right hand palm indicator is positioned further from the knob than a left thumb indicator and extends away from the knob, wherein the right hand palm indicator is an angle below the left hand palm indicator.  
	It is noted that the recitation in claim 15 of “hand placement indicators includes a left hand palm and a right hand palm indicator, wherein the left hand palm indictor is positioned a distance from a knob and extends directly away 5Application No. 17/554,033Peffly _NPA_001 from the knob, wherein a right hand palm indicator is positioned further from the knob than a left thumb indicator and extends away from the knob, wherein the right hand palm indicator is an angle below the left hand palm indicator” is directed to printed matter. To be given patentable weight, the printed matter and associated product must be in a functional relationship and the functional relationship must be new and unobvious. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated. See Lowry, 32 F.3d at 1584, 32 USPQ2d at 1035 (citing Gulack, 703 F.2d at 1386, 217 USPQ at 404). Where a product merely serves as a support for printed matter, no functional relationship exists. In the instant case, there is no new feature of physical structure and no new relation of printed matter to physical structure (the relationship between the printed matter (the indicia in the form of “a dial”) and the substrate (the bat) is not new and unobvious so that the printed matter is not given patentable weight. 


	Regarding claim 21, Nunez (Figures 1-12) teaches a weighted softball training bat comprising: a shaft (Fig. 4 and 12, Part No. 12) including a holding end, a hitting end, and a grip indicating a hand placement area proximate to the holding end; and a hitting head (Fig. 12, Part No. 72) attached to the shaft proximate to the hitting end, a portion of the hitting head extending outwardly from, essentially perpendicularly to, and past the shaft in a first direction forming a hitting surfac
 	Nunez does not teach hand placement indicators, a portion of the hitting head forming a flat hitting surface, the hand placement indicators indicate a position on the shaft for at least one hand suitably orienting the flat hitting surface for striking an incoming ball when the weighted training softball bat is held.
	It is noted that applicant’s specification (Para. 0027) discloses: “the hand placement indicators may be printed or painted on a grip on the handle area 142, may be indents in the handle area 142, or any other form of indication either visual or by feeling with the hands.”
	It is noted that the claimed hand indicia (the claim recitation of “hand placement indicators” and “the hand placement indicators indicate a position on the shaft for at least one hand suitably orienting the flat hitting surface for striking an incoming ball when the weighted training softball bat is held”) is directed to printed matter. To be given patentable weight, the printed matter and associated product must be in a functional relationship and the functional relationship must be new and unobvious. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated. See Lowry, 32 F.3d at 1584, 32 USPQ2d at 1035 (citing Gulack, 703 F.2d at 1386, 217 USPQ at 404). Where a product merely serves as a support for printed matter, no functional relationship exists. In the instant case, there is no new feature of physical structure and no new relation of printed matter to physical structure (the relationship between the printed matter (the indicia in the form of “hand placement indicators”) and the substrate (the bat)) is not new and unobvious) so that the printed matter is not given patentable weight.
	It is noted that applicant’s specification (para. 0040) discloses: “front face 164 may be a flat circular surface oriented about parallel (within 5 degrees) to the direction the center of the shaft 140 extends. In other embodiments, the front face 164 may have a different shape, such as a square, oval or other shape or may be slightly angled (up to 15 degrees) relative to the direction that the center of the shaft 140 extends.” It is noted that applicant’s specification discloses face of the hitting head can have different shapes so that a flat hitting head is not critical. It would have been obvious to one of ordinary skill in the art to provide Nunez with a portion of the hitting head forming a flat hitting surface as a matter of design choice (See: In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)). The prior art of Borah is also being used to teach a flat hitting head.
	Borah (Fig. 1-6) teaches a portion of the hitting head forming a flat hitting surface (Col. 1, Lines 8-15).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Nunez with a portion of the hitting head forming a flat hitting surface as taught by Borah as a means of simple substitution of one known element (a cylindrical hitting head having shaped sides) for another  (a cylindrical hitting head having flat sides) to obtain predictable results (a cylindrical hitting head used for sports playing/training) (See: KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).

  
	Regarding claim 22, the modified Nunez (Figures 1-12) teaches a weighted softball training bat comprising: a shaft (Fig. 4 and 12, Part No. 12), a hitting head (Fig. 12, Part No. 72), and a knob (20).
 	The modified Nunez does not teach a dial used for hand positioning on the training bat, the dial including a plurality of lines extending along the shaft in a direction between a knob to the hitting head. 
	It is noted that the recitation of “a dial used for hand positioning on the training bat, the dial including a plurality of lines extending along the shaft in a direction between a knob to the hitting head” is directed to printed matter. To be given patentable weight, the printed matter and associated product must be in a functional relationship and the functional relationship must be new and unobvious. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated. See Lowry, 32 F.3d at 1584, 32 USPQ2d at 1035 (citing Gulack, 703 F.2d at 1386, 217 USPQ at 404). Where a product merely serves as a support for printed matter, no functional relationship exists. In the instant case, there is no new feature of physical structure and no new relation of printed matter to physical structure (the relationship between the printed matter (the indicia in the form of “a dial”) and the substrate (the bat) is not new and unobvious so that the printed matter is not given patentable weight.
	Borah (Fig. 1-6) teaches a portion of the hitting head forming a flat hitting surface (Col. 1, Lines 8-15).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Nunez with a portion of the hitting head forming a flat hitting surface as taught by Borah as a means of simple substitution of one known element (a cylindrical hitting head having shaped sides) for another  (a cylindrical hitting head having flat sides) to obtain predictable results (a cylindrical hitting head used for sports playing/training) (See: KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).

 
	Regarding claim 23, the modified Nunez (Figures 1-12) teaches a weighted softball training bat comprising: a shaft (Fig. 4 and 12, Part No. 12), a hitting head (Fig. 12, Part No. 72), and a knob (20).
 	The modified Nunez does not teach the dial includes three lines. 
	It is noted that the recitation of “the dial includes three lines” is directed to printed matter. To be given patentable weight, the printed matter and associated product must be in a functional relationship and the functional relationship must be new and unobvious. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated. See Lowry, 32 F.3d at 1584, 32 USPQ2d at 1035 (citing Gulack, 703 F.2d at 1386, 217 USPQ at 404). Where a product merely serves as a support for printed matter, no functional relationship exists. In the instant case, there is no new feature of physical structure and no new relation of printed matter to physical structure (the relationship between the printed matter (the indicia in the form of “a dial”) and the substrate (the bat) is not new and unobvious so that the printed matter is not given patentable weight.

 
	Regarding claim 24, the modified Nunez (Figures 1-12) teaches a weighted softball training bat comprising: a shaft (Fig. 4 and 12, Part No. 12), a hitting head (Fig. 12, Part No. 72), and a knob (20).
 	The modified Nunez does not teach the dial indicates angles relative to the flat hitting surface.
	It is noted that the recitation of “the dial indicates angles relative to the flat hitting surface” is directed to printed matter. To be given patentable weight, the printed matter and associated product must be in a functional relationship and the functional relationship must be new and unobvious. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated. See Lowry, 32 F.3d at 1584, 32 USPQ2d at 1035 (citing Gulack, 703 F.2d at 1386, 217 USPQ at 404). Where a product merely serves as a support for printed matter, no functional relationship exists. In the instant case, there is no new feature of physical structure and no new relation of printed matter to physical structure (the relationship between the printed matter (the indicia in the form of “a dial”) and the substrate (the bat) is not new and unobvious so that the printed matter is not given patentable weight.

 Claim 13 is rejected under 35 U.S.C. 103 as obvious over Nunez in view Borah, further in view of Patterson.

	Regarding claim 13, the modified Nunez (Figures 1-12) teaches a counterweight (Fig. 12, Part No. 38) attached to the holding end, and a knob (20).
 	The modified Nunez does not teach the counterweight is fastened into the holding end by a screw that extends into a knob of the shaft.  
	Patterson (Figures 1-3) teaches the counterweight (23) is fastened into the holding end by a screw that extends into the knob (17) of the shaft (Col. 2, Lines 29-39).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Nunez with the counterweight is fastened into the holding end by a screw that extends into a knob of the shaft as taught by Patterson as a means of securely fastening a weight to a knob of a sports stick (Patterson: Col. 2, Lines 29-39).



Response to Arguments
Applicant’s arguments with respect to claims 1-15 and 21-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277. The examiner can normally be reached 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.G./Examiner, Art Unit 3711                                                                                                                                                                                                        /EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711